Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.         Claims 19 is rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. This is “An operating system” claims without showing any tangible or hardware elements in the body of the claims. Therefore, it is evidentiary that these “system” claims do not comprises any tangible components or hardware elements. For example, “software” is just software module, not any hardware or tangible module. Hence, the “system” is reasonably interpreted by one of ordinary skill as just software, it is a system of software, per se. The function of the system is just software not any hardware. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. Similarly, computer programs module claimed as computer instructions per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al hereafter Schulz (US pat. App. Pub. 20160283402) and in view of Alexandrovich et al hereafter Alexandrovich (US pat. App. 20170090800).  

Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Alexandrovich’s teachings of communicate with the other computing device directly with the teachings of Schulz, for the purpose of effectively protecting trusted communication between two computing devices from unauthorized intruders.   

6.	As per claim 3, Schulz discloses the computing device wherein the operating system is configured to create the memory mapping via any one or more of: a network interface card, a graphics card (paragraphs: 37, 60). 
7.	As per claim 4, Schulz discloses the computing device wherein the application is configured to use the memory mapping in a kernel bypass process or a user-space device driver process (paragraphs: 43, 75). 
8.	As per claim 5, Schulz discloses the computing device wherein the operating system is configured to create the memory mapping when it receives a request to do so from an application in the trusted execution environment (paragraphs: 24, 48, 74). 
9.	As per claim 6, Schulz discloses the computing device wherein the computing device has a plurality of processing cores, and wherein an application executing in the trusted execution environment is configured to only proceed to execute sensitive code when it has evidence that it controls of all of the processing cores which are active (paragraphs: 37, 56, 81). 
10.	As per claim 7, Schulz discloses the computing device wherein the trusted execution environment comprises a hardware enclave configured to send a message to the application when all the processing cores are within the trusted execution environment (paragraphs: 38, 70). 

12.	As per claim 9, Schulz discloses the computing device wherein the application executing in the trusted execution environment has knowledge of an expected number of the processing cores expected to be within the trusted execution environment during execution of the sensitive code (paragraphs: 29, 66, 167). 
13.	As per claim 10, Schulz discloses the computing device wherein the application is configured to compare the expected number of the processing cores with information received from the trusted execution environment and to execute the sensitive code when the expected number of processing cores matches the information received from the trusted execution environment (paragraphs: 65, 85, 97). 
14.	As per claim 11, Schulz discloses the computing device wherein the application executing in the trusted execution environment is configured to stop executing the sensitive code when it receives a message from the trusted execution environment indicating that one of the cores is about to leave the trusted execution environment (paragraphs: 24, 68, 95).
15.	As per claim 12, Schulz discloses the computing device wherein the application executing in the trusted execution environment is configured to terminate any process executing on a core outside the trusted execution environment (paragraphs: 69, 102). 
16.	As per claim 13, Schulz discloses the computing device wherein the application executing in the trusted execution environment is configured to flush sensitive data from 
17.	As per claim 14, Schulz discloses the computing device wherein the application executing in the trusted execution environment is configured to flush sensitive data from micro architectural components of the computing device when it stops executing the sensitive code (paragraphs: 56, 74, 110). 
18.	 Claims 16-18 are listed all the same elements of claims 2-14. Therefore, the supporting rationales of the rejection to claims 2-14 apply equally as well to claims 16-18.

Citation of References
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Saripalli (US pat. app. Pub. 20110302425): discusses virtualizing TPM accesses is described. In some embodiments, an apparatus including a CPU core to execute a software program, a manageability engine coupled to the CPU core, the manageability engine to receive a trusted platform module (TPM) command requested by the software program and to process the TPM command utilizing a manageability firmware by at least creating a TPM network packet, and a network interface coupled to the manageability engine to transmit the TPM network packet to a remote TPM that is external to the apparatus for processing is utilized as a part of this virtualization process.  

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436